Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 183-184, 186-187 are pending in the current application.
2.	This application claims benefit of 62/724,829 08/30/2018 and claims benefit of 62/858,686 06/07/2019.
Response to Amendments
3.	The rejections of canceled claims are withdrawn.  The objection to claim 183 is withdrawn based upon the amendments.
Reasons for Allowance
4.	The following is a statement of reasons for allowance:  Claim 183 and 186 are drawn to a compound where R2 (in the previous generic formula) is a specific propane substituted with an –OH and the compound also has a uracil group.  While finding activity as Tam and Met kinase inhibitors is unremarkable, the specific R2 group as claimed is not suggested by Blake (as shown in the previous action the Blake description is limited to an alkylamino group, cycloalkyl, piperidine and others) in addition Blake does not teach the G group as the A group in the claims, i.e. uracil.  As such selecting a specific propane amino group from the generic disclosure and making a hydroxy isostere ala Patani and then also swapping out the pyridinone or other A for a uracil (ala Dandu, Angeles and Zulli) is too many changes and too much picking and choosing.
Conclusion
5.	Claims 183-184, 186-187 are allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/            Primary Examiner, Art Unit 1625